Order filed January 30, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-01142-CV
                                   ____________

                    ALTOM TRANSPORT, INC., Appellant

                                        V.

 MANUEL LOPEZ AND NINA LOPEZ INDIVIDUALLY AND MANUEL
    LOPEZ AS ADMINISTRATOR OF THE ESTATE OF CHRISTINA
              MARIE LOPEZ, DECEASED, Appellees


                       On Appeal from the Probate Court
                           Galveston County, Texas
                        Trial Court Cause No. 73804-A

                                   ORDER

      The clerk’s record was filed January 27, 2014. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the notice of appeal.

      The Galveston County District Clerk is directed to file a supplemental
clerk’s record on or before February 26, 2014, containing the notice of appeal.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM